Citation Nr: 1000138	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a rating higher than 10 percent for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
September 1976 to February 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.

Because the claims require further development, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

During the September 2008 Travel Board Hearing, the Veteran 
and his representative asserted the Veteran's left ear 
hearing loss and left ankle disability have worsened 
substantially since the October 2006 VA compensation 
examinations.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes conducting a thorough and comprehensive 
medical examination, especially where the available evidence 
is too old for an adequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

As mentioned, the most recent VA examinations for the 
Veteran's left ear hearing loss and left ankle disability 
were in October 2006, so more than three years ago.  Both he 
and his representative have asserted that his symptoms have 
worsened during the years since.  So another examination is 
needed to ascertain the present severity of these 
disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for VA 
examinations to reassess the severity 
of his left ear hearing loss and left 
ankle disability.  The claims file, 
including a complete copy of this 
remand, must be made available to the 
examiner(s) for review of the 
pertinent medical and other history.  
Advise the Veteran that failure to 
report for these examinations, without 
good cause, may have adverse 
consequences on these claims for 
higher ratings.



2.	Then readjudicate the claims for 
higher ratings for left ear hearing 
loss and a left ankle disability in 
light of any additional evidence 
obtained.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
submit additional evidence and/or 
argument in response before returning 
the claims file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


